Filed 9/28/16 P. v. Ferguson CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B272256
                                                                          (Super. Ct. No. 2015021974)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JEFF DON FERGUSON,

     Defendant and Appellant.



                   Jeff Don Ferguson appeals the judgment entered after he pled guilty to
elder abuse (Pen. Code, § 368, subd. (b)(1))1 and admitted a prior strike conviction
(§§ 667, subds. (c)(1) & (e)(1); 1170.12, subds. (a)(1) & (c)(1)) and a prior prison term
enhancement (§ 667.5, subd. (b)). Before sentencing, the trial court denied a Romero
motion (People v. Superior Court (Romero) (1996) 13 Cal. 4th 497) to strike the prior
strike conviction. Appellant was sentenced to four years state prison and ordered to pay a
$300 restitution fine (§ 1202.4, subd. (b)), a $300 parole revocation fine (§ 1202.45),
victim restitution (§ 1202.4, subd. (f)), a $40 court security fee (§ 1465.8), and a $30
criminal conviction assessment (Gov. Code, § 70373). The plea and sentence were based
on the probation report which states that appellant choked his 75-year-old mother with



         1 All statutory references are to the Penal Code unless otherwise stated.
both hands, and later in the day, punched the victim twice in the face, kicked her three
times, and punched the victim when she attempted to stand up.
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues. On August 5,
2016 we advised appellant that he had 30 days to personally submit any contentions he
wished us to consider. No response has been received from appellant.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende (1979) 25 Cal. 3d 436,
443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


              `                                          YEGAN, J.

We concur:


              GILBERT, P. J.


              PERREN, J.




                                             2
                              Colleen Toy White, Judge

                          Superior Court County of Ventura

                         ______________________________


             Jonathan B. Steiner, Executive Director, Richard B. Lennon, Staff
Attorney, under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance by Respondent.